Citation Nr: 1615834	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back and right side disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal of a rating decision of August 2008 of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for a low back and side disability, and service connection for a liver disability.   He perfected a timely appeal to that decision.  

On March 7, 2011, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In March 2013, the Board remanded the claims for service connection for a back disability and for a liver disability to the RO for further evidentiary development.  In a March 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for a liver condition.  There is no indication in the electronic records that the Veteran appealed that decision.  In March 2014, the Board also remanded the claim of entitlement to service connection for a back disorder to the RO for still further evidentiary development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  






FINDINGS OF FACT

1.  By a February 2015 rating decision, the RO granted service connection for invertebral disc syndrome (IVDS) and assigned a 40 percent disability rating, effective December 4, 2007, resulting in a full grant of the benefit sought on appeal.  

2.  The issue of entitlement to service connection for a low back and right side disability was rendered moot by the RO's grant of service connection for IVDS.  


CONCLUSION OF LAW

As the benefit sought on appeal, service connection for a low back and right side disability has been granted by the RO, there remains no justiciable case or controversy as to that issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2015); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In a February 2015 rating decision, after the Board remanded the case to the RO for development, service connection for IVDS (previously claimed as low back and right side disability) was granted, effective December 4, 2007, resulting in a full grant of the benefit sought on appeal.  

Thus, as service connection for IVDS has been granted, no justiciable case or controversy regarding the issue of entitlement to service connection for a low back and right side disability remains. 

There is no remaining allegation of error of fact or law in the determination denying service connection with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2015); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2015).  As such, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to service connection for a low back and right side disability is dismissed because the claim has already been allowed and the appeal is therefore moot.  



ORDER

The appeal pertaining to the issue of entitlement to service connection for a low back and right side disability is dismissed



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


